—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered July 28, 1997, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress evidence.
Ordered that the judgment is affirmed.
The trial court did not err in permitting testimony regarding prior uncharged criminal conduct by the defendant since the testimony was relevant to establish both that the defendant had a motive to kill the victim and that the defendant was the perpetrator (see, People v Ventimiglia, 52 NY2d 350; People v Brown, 249 AD2d 556; People v Wilson, 225 AD2d 642). In any event, any potential prejudice was mitigated by the limiting instruction given, at the defendant’s request, when the testimony was admitted (see, People v Brown, supra; People v Wilson, supra).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. S. Miller, J. P., Ritter, Florio and H. Miller, JJ., concur.